Case 1:16-cv-11666-LTS Document 145-9 Filed 09/13/19 Page 1 of 3
    Case 1:16-cv-11666-LTS Document 145-9 Filed 09/13/19 Page 2 of 3




                                                      Inmate A
          Inmate A
Inmate A
           Inmate A




                                                           Inmate A
Inmate A



            Inmate A


   Inmate A


   Inmate A
   Case 1:16-cv-11666-LTS Document 145-9 Filed 09/13/19 Page 3 of 3




                                                     Inmate A
                                                           Inmate A
Inmate A

                                                   Inmate A

                                   Inmate A


                                    Inmate A

           Inmate A

           Inmate A
                Inmate A
